DETAILED ACTION
This action is in response to the application filed 18 March 2019, claiming benefit back to 18 March 2018.
	Claims 9 – 20 are pending and have been examined; claims 1 – 8 and 21 – 23 have been non-elected by Applicant. 
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9 – 20) in the reply filed on 24 February 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).

Claim 9 recites the limitation of  “determine one or more implied client metrics based on the received client metrics”; however Examiner is unable to find support for this limitation in Applicant’s originally filed specification. 
	Turning to Applicant’s specification, the only mention of “implied metrics” appears in paragraph [0022], which states 
“Further, examples disclosed herein include improved user interfaces for computing devices that are particularly structured to present applicable information to clients and advisors in an easy to follow, time-efficient manner. For example, A client may enter a set of information including various financial, behavioral and demographic information. The example systems and methods may extrapolate from this input information to determine "implied" client metrics that can be used in the various steps and elements of the disclosed examples”.

	Applicant’s specification provides no other explanation, description, or words, structures, figures, diagrams, or formulas that either describe what is meant by an ‘implied metric’, or how said ‘implied metric’ is determined.   Here, Applicant’s specification merely recites goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate1.  As such, Applicant’s disclosure fails to show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.
	

Claim 9 further recites “generate a plurality of client tags (i.e. data, label, information) corresponding to a client based on (i) the one or more client metrics, (ii) the one or more implied client metrics, and (iii) one or more profiling rules”; however Examiner is unable to find support in Applicant’s disclosure, since, as stated above, there is no support for ‘implied client metrics’, and as such, there is no support for generating a plurality of client tags using said ‘implied metrics’.

Claim 9 further recites “a matching engine configured to determine a best matched advisor for the client based on one or more of (i) the one or more client metrics, (ii) the one or more implied client metrics, (iii) the plurality of client tags, (iv) the one or more advisor metrics, and (v) the plurality of advisor tags”; however Examiner is unable to find support in Applicant’s disclosure, since, as stated above, there is no support for ‘implied client metrics’, and as such, there is no support for determining a best matched advisor based on “the one or more implied client metrics”. 

Claims 10 – 13 are dependent from claim 1, and have the same deficiencies under 35 USC 112(a).
	
Claim 13 further recites “The system of claim 9, wherein the matching engine is further configured to determine the best matched advisor based on (i) the one or more client metrics, (ii) the one or more implied client metrics, (iii) the plurality of client tags, (iv) the one or more advisor metrics, and (v) the plurality of advisor tags”; however Examiner is unable to find support in Applicant’s disclosure, since, as stated above, there is no support for ‘implied client metrics’, and as such, there is no support for determining a best matched advisor based on “the one or more implied client metrics”. 

Claim 14 recites similar limitations found in claim 1, and is rejected using the same rationale, as it has the same deficiencies under 35 USC 112(a).

Claim 14 further recites “determining one or more knowledge entities based on the generated plurality of client tags”, and “transmitting the one or more knowledge entities to the client device”; is unable to find support for this limitation in Applicant’s originally filed specification. 
	Turning to Applicant’s specification, the only mention of “knowledge entities” appears in paragraphs [0028] – [0030], which state:
	 “In FIG. 5, the profiler loads the rules and uses them to profile the user by generating tags. A super set of all the tags generated by all the active rules may be used to compile a "Fuzzy" search by Tag Search module on the Knowledge Catalog for best matching knowledge entities”.
	“The Knowledge Catalog of FIG. 5 may be data driven, and may store data as documents on a Text Search engine (e.g Lucene) based NoSQL database (e.g. Solr, Elastic Search). Each entity may have (1) a Unique Id, (2) Title, (3) Description (Optional), ( 4) Map oflnfo References (e.g. link, image url, etc), (5) Set of Tags (Suggesting which tags this knowledge entity is applicable to), (6) Entity Class-what kind of information this is ( e.g. Video, Blog, Calculator), (7) Owner (Global, Sponsor, Advisor, Client Organization)-This will help Sponsors, Advisors, Client Organizations to bring their own data thru exposed API, (8) Status (Active, Inactive), and/or (9) Social Metrics (Ratings, Views etc)”.
	“ The Black List Catalog of FIG. 5 may include a list of Knowledge Entities (IDs) that are black listed. Each black list entity may have (1) a Unique Id, (2) Knowledge Entity ID, (3) Description (Optional), ( 4) Owner (Global, Sponsor, Advisor, Client Organization)-This will help Sponsors, Advisors, Client Organizations to manage their own blacklist, and/or (5) Status (Active, Inactive)”.

	Applicant’s specification provides no other explanation, description, or words, structures, figures, diagrams, or formulas that either describe what is meant by a ‘knowledge entity’, or how said ‘knowledge entity’ is determined. The specification merely states that a “Fuzzy” search is used to determine the best matching knowledge entries.  No other description is provided.  Again, Applicant’s specification merely recites goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate2.  As such, Applicant’s disclosure fails to show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.

Claims 15 – 20 are dependent from claim 14, and have the same deficiencies under 35 USC 112(a).

Claim 15 recites “The method of claim 14, further comprising determining the one or more implied client metrics by applying a fuzzy logic algorithm to the received one or more client metrics”; however Examiner is unable to find support in Applicant’s disclosure, since, as stated above, there is no support for ‘implied client metrics’, and as such, there is no support for determining one or more ‘implied client metrics’ by applying a fuzzy logic algorithm.  Further, the only description of applying fuzzy logic is in paragraph [0028], which is used to determine best matching knowledge entries.

17 recites “The method of claim 14, wherein the one or more knowledge entities comprise a set of discrete educational content items selected from a catalog of available educational content items, and wherein the method further comprises removing one or more educational content items from the catalog based on input from the client or the advisor ”; however Examiner is unable to find support in Applicant’s disclosure. 
	While paragraph [0022] of Applicant’s disclosure provides for the intended result of the invention of “Thus, the examples disclosed herein provide improved usability of a computing device, by including interfaces that are specifically configured to gather relevant information from clients and advisors, and to provide appropriate educational content to the client”; and paragraph [0091] discusses “Examples may also include a "transparent single record" of the method, rationale and who provided the input through many iterations. These examples may also simultaneously provide for immediate feedback to the client, advisor, and/or advisor firm, and real time learning or real time provision of learning materials to clients, which is
missing from some legacy systems”; there is no description or disclosure of removing one or more educational content items from the catalog based on input from the client or the advisor. 
	
Claim 18 recites “The method of claim 14, further comprising determining the one or more knowledge entities by applying a machine learning algorithm to the plurality of client tags”;however Examiner is unable to find support in Applicant’s disclosure. 
	While paragraph [0022] recites “In FIG. 5, the profiler loads the rules and uses them to profile the user by generating tags. A super set of all the tags generated by all the active rules may be used to compile a "Fuzzy" search by Tag Search module on the Knowledge Catalog for best matching knowledge entities”; this is not the same as “determining the one or more knowledge entities”, since, in the specification, the knowledge entries are already determined, and merely matched using a ‘fuzzy’ search. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of determine one or more implied client metrics based on the received client metrics; generate a plurality of client tags corresponding to a client based on (i) the one or more client metrics, (ii) the one or more implied client metrics, and (iii) one or more profiling rules; generate a plurality of advisor tags based on the one or more advisor metrics; and determine a best matched advisor for the client based on one or more of (i) the one or more client metrics, (ii) the one or more implied client metrics, (iii) the plurality of client tags, (iv) the one or more advisor metrics, and (v) the plurality of advisor tags.
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people), by performance of the steps in the mind, but for the recitation of generic computer components. The claimed invention is a series of steps to match clients to advisors, which is a method of managing interactions between people.  Further, the claimed invention is merely comparing and analyzing collected information to match clients to advisors, which is a mental process.  Thus, the claim recites an abstract idea3.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The claim recites the additional elements of server in communication with a client device, configured to receive one or more client metrics input via the client device; a profiling engine in communication with the server and configured to: receive the client metrics and the advisor metrics; and transmit the one or more client financial models to the client device.   The server and profiling engine are recited at a high level of generality, and merely automate the abstract process. The receiving step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  4. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer componens. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  Dependent claims 10 – 13 merely further define the algorithm, the factors used in the algorithm,  or additional abstract steps of determining and updating skill levels. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a server, a profiling engine]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry5  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraph [0089], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 6.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony-Hoppe et al. (U.S. 2010/0268669, hereinafter Anthony) in view of Voskuhl et al. (U.S. 8,600,797, hereinafter Voskuhl). 

In respect to claim 9, Anthony discloses a system for client-advisor collaboration comprising:
	a server in communication with a client device, configured to receive (i) one or more client metrics input via the client device and (ii) one or more advisor metrics (see at least  FIG. 1 and [0028] The personal computer 100 can operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 109. Each remote computer 109 may be another personal computer, a server, a router, a network PC, a peer device or other common network node and typically comprises many or all elements described relative to the personal computer 100, although only a memory storage device 111 has been illustrated in FIG. 1. In addition, in some embodiments, the remote 
area network (WAN) 113. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets and the Internet; see further [0031] FIG. 2 shows a Web browser displaying an exemplary first Web page 200 in accordance with some embodiments and is known as the "Welcome" page 210. In one embodiment, the first Web page 200 of the advisor referral tool is accessed from a remote computer or Web server 109 (shown in FIG. 1), e.g., a Web server coupled to a network maintained by Microsoft corporation);
	a profiling engine in communication with the server and configured to:
	receive the client metrics (see at least [0041] The user can answer any of the profile questions 445
he wishes. In addition, the user can decide not to answer some questions if he/she does not agree with the answer choices provided. However, in the embodiment of FIG. 4, the user should answer at least five questions 445 to have a valid second search criteria 420. Those of skill will readily recognize that the requirement of five answers can be varied either higher or lower. [0042] For each profile statement 445, the user is given a choice of answers. In this embodiment, the user is presented with four answers to choose from 450A-D. The user can select Strongly Agree 450A, Agree 450B, Disagree 450C, or Strongly Disagree 450D. In some embodiments, additional or different answer choices can be provided for the profile questions. For example, there could be a "Neutral" category, or "None", or "Not Applicable", etc.);
	Anthony may not explicitly disclose determine one or more implied client metrics based on the received client metrics.
	Analogous art Voskuhl (which is directed to determining customer / client metrics based on using a predictive model regarding users) discloses 	determine one or more implied client metrics based on the received client metrics7 (see at least column 4, lines 42 – 53: External data 110 may be used by a social networking system 100 for a subset of users to develop a predictive model of inferring household income for all users. This external data 110 may be licensed by administrators of the social networking system 100 and includes actual estimates of household income for the users in the dataset. For example, external data 110 may be licensed from ComScore or Nielsen for fifty thousand users of the social networking system 100. After a predictive model is developed using this external data 110, the predictive model would be used to infer the household income of all of the five hundred million users of the social networking system, for example). 
	


	The combined invention of Anthony and Voskuhl discloses generate a plurality of client tags (i.e. data, label, information) corresponding to a client based on (i) the one or more client metrics, (ii) the one or more implied client metrics, and (iii) one or more profiling rules (see at least Anthony [0044] ... The weighted values for each question 445 can be the same or different for each question 445. In one embodiment, the responses can be weighted by assigning values of 2, 1, -1, and-2 respectively for the possible answers to the advisor profile matching questions 445, i.e., Strongly Agree 450A, Agree 450B, Disagree 450C, or Strongly Disagree 450D. In another embodiment, a user could expressly be given the ability to indicate which questions 445 should be given greater importance or weight in calculating a percent match value in the advisor matching algorithm. The percentage matching value can then be used to generate a list of advisors that best meet the user's search criteria. [0045] Furthermore, in another embodiment, the weighted values assigned to the questions 445 answered by the user could be modified, either greater or lesser values, depending upon past responses to questions by the same or different users. Thus, the system would essentially learn what questions are more or less important to users and adjust the question 445 weights accordingly [i.e. generate a plurality of client tags8]) ; and
	generate a plurality of advisor tags based on the one or more advisor metrics9 (see at least [0044] Each question 445 answered by the user can be weighted and assigned a predetermined value that can be used in an advisor matching algorithm (discussed in FIG. 9) to compare against corresponding questions answered previously by advisor in the database 181 [i.e. generate a plurality of advisor tags based on the one or more advisor metrics] . The weighted values for each question 445 can be the same or different for each question 445. In one embodiment, the responses can be weighted by assigning values of 2, 1, -1, and-2 respectively for the possible answers to the advisor profile matching questions 445...); and 
	a matching engine configured to determine a best matched advisor for the client based on one or more of (i) the one or more client metrics, (ii) the one or more implied client metrics, (iii) the plurality of client tags, (iv) the one or more advisor metrics, and (v) the plurality of advisor tags 10(see at least [0068] In step 950, an advisor matching algorithm 955 is executed by the remote Web server computer 109 (shown in FIG. 1). The advisor matching algorithm 955 uses the user's weighted responses in calculating a percent match (% match) value 965. In one embodiment, the responses are weighted by assigning values of 2, 1, -1, and -2 respectively for the possible answers to the advisor profile matching questions 445, i.e., Strongly Agree 450A, Agree 450B, Disagree 450C, or Strongly Disagree 450D. As noted above other answers and values could be used).

In respect to claim 13, the combined invention of Anthony and Voskuhl disclose the system of claim 9 (see Id.), Anthony further disclosing wherein the matching engine is further configured to determine the best matched advisor based on (i) the one or more client metrics, (ii) the one or more implied client metrics, (iii) the plurality of client tags, (iv) the one or more advisor metrics, and (v) the plurality of advisor tags    (see at least [0068] In step 950, an advisor matching algorithm 955 is executed by the remote Web server computer 109 (shown in FIG. 1). The advisor matching algorithm 955 uses the user's weighted responses in calculating a percent match (% match) value 965. In one embodiment, the responses are weighted by assigning values of 2, 1, -1, and -2 respectively for the possible answers to the advisor profile matching questions 445, i.e., Strongly Agree 450A, Agree 450B, Disagree 450C, or Strongly Disagree 450D. As noted above other answers and values could be used).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony-Hoppe et al. (U.S. 2010/0268669, hereinafter Anthony) in view of Voskuhl et al. (U.S. 8,600,797, hereinafter Voskuhl), in further view of Obernikhin et al. (U.S. 2014/0317079, hereinafter Obernikhin). 

In respect to claim 10, the combined invention of Anthony and Voskuhl disclose the system of claim 9 (see Id.), while Anthony discloses wherein the matching engine is further configured to determine the best matched advisor for the client by applying an algorithm to the plurality of client tags and the plurality of advisor tags (see at least [0044] Each question 445 answered by the user can be weighted and applying a machine learning algorithm 
	Analogous art Obernikhin discloses  applying a machine learning algorithm (see at least  [0104] A unit or a distributed computing network used to compare candidate's profiles on various resources in case there is no full information about the  candidate.  The unit utilizes the technology of machine learning, which,  according to an aspect of the invention, enables the system to create "fuzzy"  distributed profiles of candidates using information provided in their  individual profiles/accounts, add links between profiles and mark them for the  user of the system).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the machine learning algorithm of reference Obernikhin with the algorithm in Anthony and Voskuhl. 
Thus, the simple combination of one known element with another producing a predictable result of determining a profile of a candidate to better match the candidate to an advisor renders the claim obvious. 
	
In respect to claim 11, the combined invention of Anthony, Voskuhl and Obernikhin disclose the system of claim 10 (see Id.), Anthony further disclosing wherein the machine learning algorithm is configured to include information corresponding to a plurality of previously determined client-advisor matches (see at least [0045] Furthermore, in another embodiment, the weighted values assigned to the questions 445 answered by the user could be modified, either greater or lesser values, depending upon past responses to questions by the same or different users. Thus, the system would essentially learn what questions are more or less important to users and adjust the question 445 weights accordingly).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony-Hoppe et al. (U.S. 2010/0268669, hereinafter Anthony) in view of Voskuhl et al. (U.S. 8,600,797, hereinafter Voskuhl), in further view of Jain (U.S. 2014/0337094). 

In respect to claim 12, the combined invention of Anthony and Voskuhl disclose the system of claim 9 (see Id.), however they may not explicitly disclose wherein the matching engine is further configured to: determine one or more skill levels corresponding to a plurality of potential advisors in a plurality of skill areas;  update the skill levels based on feedback received from one or more clients ; and  determine the best matched advisor based on the one or more skill levels 
wherein the matching engine is further configured to: determine one or more skill levels corresponding to a plurality of potential advisors in a plurality of skill areas;  update the skill levels based on feedback received from one or more clients ; and  determine the best matched advisor based on the one or more skill levels (see at least [0108] The advisor selection phase of the life cycle may include an advisor option presentation stage, as indicated by block 614. The platform may present a set of available advisors corresponding to the user's advising need from which the advisee may select an advisor. Any suitable advisor listing information could be made available to the user for informative selection, including expertise identification and ratings [i.e. determine the best matched advisor based on the one or more skill levels] , customer ratings, relevancy scores, credential information, links to third party provided credential information, links to corresponding advisor profiles, reviews, videos, etc. Insurance coverage could be presented to an advisee as added information for consideration. Exposing insurance information and additional details while keeping advisors anonymous may provide value to the advisee and the advisor. Other details, such as how many years an advisor has been available on the platform, how many years an advisor has been in practice, etc., may be provided; see further  [0174] In some embodiments, a ratings/reviews feature 1007 may be configured to present access to details regarding ratings and/or reviews associated with an advisor's services. The ratings and/or reviews may correspond to advisee feedback per surveys and/or any suitable feedback gathering tool [i.e. update the skill levels based on feedback received from one or more clients].).
	It would have been obvious to one of ordinary skill in the art to include in the client and advisor matching of Anthony and Voskuhl the skill levels of the advisor as taught by Jain since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of  presenting to an client as added information regarding the advisors for consideration. 

Allowable Subject Matter
Claims 14 – 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action, and if the claims were shown to have support under 35 USC 112(a), or they were amended in such a way to overcome the 35 USC 112(a), and if such amendments do not make the claims obvious over the prior art. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        2 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        3 See Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016) “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  
        4 Id. stating “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        5 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        7 Examiner again noting that ‘implied client metrics’ is not defined in Applicant’s specification. 
        
        8 See, e.g. Applicant’s specification, which merely mentions, at [0027], that “Figure 5 may include profiling of the user data. This profiling may be done using various rules. The profiling of the user data may be data driven, and implemented as one or more functions. Each rule may accept User Data as a java script object and return an array of Tags. Each rule may also have a default weight and status (indicating whether it is active or not). In some examples, rules may be hierarchical (i.e., Global, Sponsor, Advisor, Client Organization). Each Tag may have a Qualifier, a Value, and a Weight. Example tags may include (1) gender:M:0.2, (2) generation:X:0.5, and (3) wealth_tier:5:0.8. It should be appreciated that these tags are for example only, and that there may be many other tags to be used for behavioral and wealth segmentation, among other purposes”.
        
        9 Examiner noting that Applicant’s specification, at [0032], merely states “With respect to Figure 6, clients' data and demographic data may be sent to the Client Tag Generator to generate tags based on the information. Similarly, advisors' expertise data and demographic data may be used to generate Advisor tags. In both cases, tag generation can be done through heuristic categorization”.
        
        10 As best interpreted by Examiner based on lack of description of ‘implied client metrics’ in Applicant’s specification.